DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 08/26/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akhavan-Saraf et al. (U.S. 20160292740).
For claim 1, Akhavan-Saraf et al. disclose a method for facilitating provisioning of location-based information to a user device, the method comprising: 
receiving, using a communication device, at least one beacon identifier from the user device, wherein the user device comprises a receiver configured for receiving the at least one beacon identifier transmitted from at least one beacon situated in at least one beacon location (at least Fig. 1 and [0025]-[0028].  Chirp beacon 20 is a small electronic beacon that periodically broadcasts a unique identifier (UUID) to nearby receivers, such as to those within 10-100 meters. When prospective buyer 12 drives by property 16 with sign 14, real estate app 18 running on prospective buyer 12's mobile device 10 receives the UUID from chirp beacon 20.); 
retrieving, using a processing device, at least one digital content based on the at least one beacon identifier (at least Fig. 1 and [0025]-[0028].  Once real estate app 18 receives the UUID from chirp beacon 20, real estate app 18 sends the UUID over Internet 30 to a UUID database 22. UUID database 22 searches for a matching UUID and provides property data for property 16 with chirp beacon 20 with the matching UUID. This property data is sent back over Internet 30 to real estate app 18 and can be displayed to prospective buyer 12 on mobile device 10. This property data may be formatted as an electronic flyer, or may be viewed within real estate app 18 or another app on mobile device 10.); 
transmitting, using the communication device, the at least one digital content to the user device, wherein the at least one digital content corresponds to the at least one beacon location, wherein the user device comprises at least one presentation device configured for presenting the at least one digital content (at least Fig. 1 and [0025]-[0028].  Once real estate app 18 receives the UUID from chirp beacon 20, real estate app 18 sends the UUID over Internet 30 to a UUID database 22. UUID database 22 searches for a matching UUID and provides property data for property 16 with chirp beacon 20 with the matching UUID. This property data is sent back over Internet 30 to real estate app 18 and can be displayed to prospective buyer 12 on mobile device 10. This property data may be formatted as an electronic flyer, or may be viewed within real estate app 18 or another app on mobile device 10.); and 
storing, using a storage device, a plurality of digital content corresponding to a plurality of locations, wherein the plurality of digital content is indexed based on a plurality of beacon identifiers (at least Fig. 1 and [0025]-[0028], [0046].  Once real estate app 18 receives the UUID from chirp beacon 20, real estate app 18 sends the UUID over Internet 30 to a UUID database 22. UUID database 22 searches for a matching UUID and provides property data for property 16 with chirp beacon 20 with the matching UUID. This property data is sent back over Internet 30 to real estate app 18 and can be displayed to prospective buyer 12 on mobile device 10. This property data may be formatted as an electronic flyer, or may be viewed within real estate app 18 or another app on mobile device 10.)
For claim 2, Akhavan-Saraf et al. disclose the method of claim 1, wherein the location-based information is associated with a real estate property, wherein the at least one beacon is disposed within the real estate property (at least [0041].  Once inside, another chirp beacon 122 on interior display sign 106 (or hidden somewhere inside the home, such as placed on a fireplace mantle) broadcasts its UUID-3. Real estate app 18 can send this UUID-3 over Internet 30 to receive more localized data, such as features of the current room inside the property, or a promotional or home tour video.)
For claims 11-12, the claims have features similar to claims 1-2.  Therefore, the claims are also rejected for the same reasons in claims 1-2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akhavan-Saraf et al. (U.S. 20160292740) in view of Kim et al. (U.S. 10638267).
For claim 9, Akhavan-Saraf et al. do not disclose the method of claim 2, wherein receiving, using the communication device, motion data from the user device, wherein the motion data represents physical movement of the user device within the real estate property; comparing, using the processing device, the motion data to at least one predetermined threshold value; and retrieving, using the processing device, a modified version of the at least one digital content based on the comparing, wherein the at least one digital content comprises the modified version.
In the same field of endeavor, Kim et al. disclose receiving, using the communication device, motion data from the user device, wherein the motion data represents physical movement of the user device within the real estate property; comparing, using the processing device, the motion data to at least one predetermined threshold value; and retrieving, using the processing device, a modified version of the at least one digital content based on the comparing, wherein the at least one digital content comprises the modified version (at least col. 2, line 30-45.  The method for operating a management server may further include updating at least one of the first path history information and the second path history information for a predetermined time, and generating location change information of the mobile terminal using at least one of the updated first path history information and second path history information; and generating the content information related to the location change in accordance with the time of the mobile based on the location change information.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Akhavan-Saraf et al. as taught by Kim et al. for purpose of generating content information based on the first location information and transmitting the content information to the mobile terminal.
For claim1 9, the claim has features similar to claim 9.  Therefore, the claim is also rejected for the same reasons in claim 9.
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Akhavan-Saraf et al. (U.S. 20160292740) in view of Billman et al. (U.S. 9497795).
For claim 3, the combination of Akhavan-Saraf et al. do not disclose the method of claim 2 further comprising: receiving, using the communication device, a user device location from the user device, wherein the user device comprises a geolocation sensor configured for generating the user device location; comparing, using the processing device, the user device location with a real estate property location; identifying, using the processing device, a proximity of the user device to the real estate property based on the comparing; determining, using the processing device, an availability of the proximity based real estate showing based on the real estate property location; generating, using the processing device, an indication of availability of the proximity based real estate showing; and transmitting, using the communication device, the indication of availability of the proximity based real estate showing to the user device.
In the same field of endeavor, Billman et al. disclose receiving, using the communication device, a user device location from the user device, wherein the user device comprises a geolocation sensor configured for generating the user device location; comparing, using the processing device, the user device location with a real estate property location; identifying, using the processing device, a proximity of the user device to the real estate property based on the comparing; determining, using the processing device, an availability of the proximity based real estate showing based on the real estate property location; generating, using the processing device, an indication of availability of the proximity based real estate showing; and transmitting, using the communication device, the indication of availability of the proximity based real estate showing to the user device (at least col. 11 line 60 to col. 12, line 22.   The user's approximate current location may be identified using location-based technology as described above, such as GPS. For example, a location determination module may employ a device associated with the user and GPS technology to assist in a location determination process.   Each of the other person's profiles from 404, which are associated with a location, may be input into 408 for a determination of the other person's profiles that are associated with a location within a variable range from the user's approximate current location.   The other person's profiles are compared to the user's profile by comparing an item in the user profile to items in other person's profiles.   If an item in the user profile, such as a select comparison item chosen by the user, correlates to an item in any of the other person's profiles from 404, the locations associated with the correlating other person's profiles, along with the user's approximate current location, are used to define a triggering location region.  When an available realty location is identified within a triggering location region, an alert is sent to the user.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Akhavan-Saraf et al. as taught by Billman et al. for purpose of generating and providing available realty information to a user.
For claim 4, Akhavan-Saraf et al. do not disclose the method of claim 2 further comprising: receiving, using the communication device, a real estate property location from the user device, wherein the user device comprises an input device configured for receiving the real estate property location from a user of the user device; determining, using the processing device, an availability of a proximity based real estate showing based on the real estate property location; generating, using the processing device, an indication of availability of the proximity based real estate showing; and transmitting, using the communication device, the indication of availability of the proximity based real estate showing to the user device.
In the same field of endeavor, Billman et al. disclose receiving, using the communication device, a real estate property location from the user device, wherein the user device comprises an input device configured for receiving the real estate property location from a user of the user device; determining, using the processing device, an availability of a proximity based real estate showing based on the real estate property location; generating, using the processing device, an indication of availability of the proximity based real estate showing; and transmitting, using the communication device, the indication of availability of the proximity based real estate showing to the user device (at least col. 11 line 60 to col. 12, line 22.   The user's approximate current location may be identified using location-based technology as described above, such as GPS. For example, a location determination module may employ a device associated with the user and GPS technology to assist in a location determination process.   Each of the other person's profiles from 404, which are associated with a location, may be input into 408 for a determination of the other person's profiles that are associated with a location within a variable range from the user's approximate current location.   The other person's profiles are compared to the user's profile by comparing an item in the user profile to items in other person's profiles.   If an item in the user profile, such as a select comparison item chosen by the user, correlates to an item in any of the other person's profiles from 404, the locations associated with the correlating other person's profiles, along with the user's approximate current location, are used to define a triggering location region.  When an available realty location is identified within a triggering location region, an alert is sent to the user.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Akhavan-Saraf et al. as taught by Billman et al. for purpose of generating and providing available realty information to a user.
For claims 13-14, the claims have features similar to claims 3-4.  Therefore, the claims are also rejected for the same reasons in claims 3-4.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akhavan-Saraf et al. (U.S. 20160292740) in view of Chan (U.S. 20150099498).
For claim 5, Akhavan-Saraf et al. do not disclose the method of claim 1, wherein the at least one digital content comprises a digital content identifier corresponding to a digital media pre-loaded on the user device, wherein the user device comprises a memory device configured for storing the digital media and retrieving the digital media based on the digital content identifier.
In the same field of endeavor, Chan discloses the at least one digital content comprises a digital content identifier corresponding to a digital media pre-loaded on the user device, wherein the user device comprises a memory device configured for storing the digital media and retrieving the digital media based on the digital content identifier (at least [0003], and [0006]-[0007].  Multimedia related to the caller is displayed on the mobile device of the recipient being called by previously storing the multimedia content identifying the caller in the recipient's mobile device as discussed above or by retrieving the multimedia content pre-stored in the address database respectively.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Akhavan-Saraf et al. as taught by Chan for purpose of helping the recipient identify the caller.
For claim 15, the claim has features similar to claim 5.  Therefore, the claim is also rejected for the same reasons in claim 5.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akhavan-Saraf et al. (U.S. 20160292740) in view of Bocca et al. (U.S. 20210072341).
For claim 7, Akhavan-Saraf et al. do not disclose the method of claim 2, wherein the at least one beacon comprises a plurality of beacons situated in a plurality of beacon locations, wherein the method further comprises: receiving, using the communication device, a plurality of signal strengths corresponding to the plurality of beacons; analyzing, using the processing device, the plurality of signal strengths; and identifying, using the processing device, the at least one beacon identifier based on the analyzing.
In the same field of endeavor, Bocca et al. disclose the at least one beacon comprises a plurality of beacons situated in a plurality of beacon locations, wherein the method further comprises: receiving, using the communication device, a plurality of signal strengths corresponding to the plurality of beacons; analyzing, using the processing device, the plurality of signal strengths; and identifying, using the processing device, the at least one beacon identifier based on the analyzing (at least [0040].  The vehicle 102 may be divided into a plurality of zones Z1-Z4. In some embodiments, each of the antennas 116 may be positioned such that the pathways between antennas (illustrated with dashed lines in FIG. 3) define the zones that the vehicle 102 is divided into as understood by the VCU 106 (shown in FIG. 1A). VCU 106 may understand certain combinations of signal strength measurements as corresponding to a particular zone. For example, if the signal strength of the beacon message received at antennas 116A and 1166 exceeds the strength of the signals received at antennas 116C and 116D, VCU 106 may determine that wireless access device 160 is within zone Z1.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Akhavan-Saraf et al. as taught by Bocca et al. for purpose of determining position of the wireless access device relative to the vehicle.
For claim 17, the claim has features similar to claim 7.  Therefore, the claim is also rejected for the same reasons in claim 7.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akhavan-Saraf et al. (U.S. 20160292740) in view of Kim et al. (U.S. 10638267) and further in view of Censi et al. (U.S. 11378955).
For claim 10, the combination of Akhavan-Saraf et al. and Kim et al. do not disclose the method of claim 9, wherein the digital content comprises textual content, wherein the method further comprises generating, using the processing device, the modified version of the at least one digital content based on natural language processing (NLP) techniques.
In the same field of endeavor, Censi et al. disclose wherein the digital content comprises textual content, wherein the method further comprises generating, using the processing device, the modified version of the at least one digital content based on natural language processing (NLP) techniques (at least claim 5.  wherein the logical expressions are derived using natural language analysis that parses and analyzes one or more texts describing at least one of traffic laws in the environment, one or more characteristics of the environment or one or more past motion actions of the vehicle in the environment.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Akhavan-Saraf et al. as taught by Censi et al. for purpose of generating logical expressions based on analyzing the data may comprise parsing one or more texts.
For claim 20, the claim has features similar to claim 10.  Therefore, the claim is also rejected for the same reasons in claim 10.
Allowable Subject Matter
Claims 6, 8, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  11/05/2022